***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 HELEN SIERANSKI v. TJC ESQ, A PROFESSIONAL
          SERVICES CORPORATION
                 (AC 43272)
                   Bright, C. J., and Moll and Suarez, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant, T Co., for, inter
   alia, the alleged wrongful termination of her employment in violation
   of the statutory (§§ 3-94h and 53a-157b) public policy against making
   false statements with the intent to deceive or mislead. The plaintiff was
   employed by T Co. as a paralegal and reported to G, an attorney. G
   asked the plaintiff to prepare an affidavit stating something that the
   plaintiff alleged was not true regarding a litigation matter. The plaintiff
   drafted the affidavit but refused to notarize it because she knew it was
   false. G kept asking the plaintiff about the status of the affidavit and
   the plaintiff repeatedly stated that it was not filed because she would
   not sign it. T Co. terminated the plaintiff’s employment approximately
   eight days after G first asked her to draft the affidavit. The defendant
   filed a motion to strike the count of the plaintiff’s complaint alleging
   wrongful termination in violation of public policy, arguing that she
   failed to allege sufficient facts to establish that T Co.’s conduct at issue
   contravened the public policy cited. The trial court granted T Co.’s
   motion to strike, and the plaintiff appealed to this court. Held that the
   trial court erred in granting T Co.’s motion to strike as to the count of
   the complaint alleging wrongful termination in violation of public policy,
   as the plaintiff sufficiently pleaded facts that, if proven, would fall under
   the public policy exception to the at-will employment doctrine; when
   read in the light most favorable to the plaintiff, the alleged facts were
   sufficient to support a finding that the plaintiff’s employment was termi-
   nated because she refused to assist T Co. in misleading the court and
   others involved in the subject litigation by notarizing the allegedly false
   affidavit, and both §§ 3-94h and 53a-157b outline a public policy against
   knowingly assisting an affiant in submitting false statements to a court.
        Argued October 19, 2020—officially released March 2, 2021

                             Procedural History

  Action to recover damages for alleged wrongful ter-
mination, and for other relief, brought to the Superior
Court in the judicial district of Ansonia-Milford, where
the court, Tyma, J., granted in part the defendant’s
motion to strike; thereafter, the court granted the defen-
dant’s motion for summary judgment and rendered
judgment thereon, from which the plaintiff appealed to
this court. Reversed in part; further proceedings.
   Megan L. Michaud, for the appellant (plaintiff).
  Maria Garcia-Quintner, for the appellee (defen-
dant).
                          Opinion

   SUAREZ, J. The plaintiff, Helen Sieranski, brought a
three count complaint against her former employer, the
defendant, TJC Esq, A Professional Services Corpora-
tion, seeking damages for wrongful termination, preg-
nancy discrimination, and gender discrimination (origi-
nal complaint). The court granted the defendant’s
motion to strike the first count of the original complaint,
in which the plaintiff alleged common-law wrongful
termination in violation of the public policy outlined in
General Statutes §§ 3-94h and 53a-157b. Thereafter, the
plaintiff filed a revised complaint alleging, in one count,
pregnancy discrimination. After the court rendered
summary judgment as to that count, the plaintiff
brought the present appeal in which she challenges
the court’s judgment striking count one of her original
complaint. For the reasons set forth below, we reverse
in part the judgment of the trial court.
  The following procedural history is relevant to this
appeal. On November 13, 2017, the plaintiff filed the
original complaint against the defendant alleging (1)
wrongful termination of her employment in violation
of the public policy embodied in §§ 3-94h and 53a-157b,
(2) pregnancy discrimination in violation of General
Statutes § 46a-60 (b) (7), and (3) gender discrimination
in violation of § 46a-60 (b) (1).1
   The plaintiff alleged the following relevant facts in
count one of the original complaint: ‘‘The defendant is
a law firm . . . . The plaintiff was employed by the
defendant as a litigation paralegal. . . . While the
plaintiff was employed by the defendant she reported
to Attorney Brooke Goff. . . . On or about March 23,
2017, Attorney Goff realized [that] they had missed the
time to appeal an arbitrator’s decision on a case and
asked the plaintiff to prepare an affidavit stating [that
they had] never received the arbitrator’s decision,
which was not true. . . . The plaintiff drafted the affi-
davit but refused to notarize [it] because she knew it
was false. . . . For the rest of the week Attorney Goff
kept asking the plaintiff what the status was for the
affidavit and the plaintiff repeatedly stated [that] it was
not filed because the plaintiff would not sign the affida-
vit. . . . The defendant terminated the plaintiff’s
employment on March 31, 2017. . . . The defendant
stated the reason for the plaintiff’s termination was
[that] she was not a good fit.’’ The plaintiff further
alleged in relevant part: ‘‘The defendant terminated the
[plaintiff’s employment] in retaliation for refusing to
notarize a false affidavit. . . . The defendant’s termina-
tion of the plaintiff’s employment is in violation of the
long-standing public policy outlined in . . . § 3-94h and
. . . § 53a-157b.’’
   On January 22, 2018, the defendant filed a motion to
strike each of the three counts in the original complaint.
With respect to count one, the defendant argued that
the plaintiff ‘‘fail[ed] to allege sufficient facts to estab-
lish that the employer’s conduct at issue contravenes
the public policy cited.’’ The court heard oral argument
on the motion to strike on March 12, 2018. The plaintiff
argued that it was a violation of public policy ‘‘for an
attorney to force [her] paralegal to draft a knowingly
false affidavit and notarize the same for a submission
to a judicial fact-finding body.’’ The defendant argued
that §§ 3-94h and 53a-157b did not reflect a general
public policy against the conduct alleged by the plain-
tiff, and that the plaintiff’s act of notarizing the affidavit
was not prohibited by the statutes.
    On July 10, 2018, the court granted the defendant’s
motion to strike the first and third counts of the original
complaint, and it denied the motion as to the second
count alleging pregnancy discrimination. The court
issued a memorandum of decision on the same date.
As to count one, which is the subject of the present
appeal, the court concluded that, ‘‘[a]ccepting the alle-
gations as true, the plaintiff [failed] to make any allega-
tions that the defendant terminated the plaintiff because
she refused to perform an official notary act with the
intent to deceive or defraud.’’ The court reasoned that
‘‘a notary has the authority to administer oaths, take
an acknowledgement, and provide a jurat, but does not
have the power to themselves affirm the truth of the
contents of the document signed by another.’’ Instead,
the court explained, the affiant herself swears to the
truth of the content of the document, while a notary
‘‘just affirms that the signer vouched for the truthful-
ness.’’ The court concluded, therefore, that § 3-94h was
inapplicable to the facts alleged and failed to support
the plaintiff’s claim. Additionally, the court concluded
that § 53a-157b was inapplicable because ‘‘the plaintiff
failed to allege the content of the affidavit, or that any-
one made a false statement intended to mislead a public
official, or made such a statement under oath. At most,
the plaintiff alleges that she prepared a document at
the request of Attorney Goff that was not signed or
notarized.’’
   Thereafter, the plaintiff did not plead over with
respect to counts one or three. Instead, on July 16, 2018,
pursuant to Practice Book §§ 61-2 and 61-5, she filed a
notice of her intent to appeal, with respect to count
one only, the court’s decision granting the defendant’s
motion to strike.2 On July 31, 2018, the defendant filed
a request to revise, requesting that the plaintiff remove
all allegations from the original complaint that were
immaterial to count two, alleging discrimination on the
basis of pregnancy, which was the sole remaining claim
in the case. On August 6, 2018, in accordance with the
defendant’s request, the plaintiff filed a revised com-
plaint that removed counts one and three and the allega-
tions that were material only to those counts. On Sep-
tember 5, 2018, the defendant filed its answer and four
special defenses. On September 18, 2018, the plaintiff
filed a reply to the special defenses.
   On December 14, 2018, the defendant filed a motion
for summary judgment with respect to the sole count
in the revised complaint, alleging pregnancy discrimina-
tion, which the court granted on August 6, 2019.3 The
plaintiff filed the present appeal on August 8, 2019.4
Additional procedural history will be set forth as nec-
essary.
  The plaintiff claims that the court erred in granting
the defendant’s motion to strike as to count one of the
original complaint, which alleged common-law wrong-
ful termination in violation of the public policy outlined
in §§ 3-94h and 53a-157b. We agree.
   Practice Book § 10-39 (a) provides in relevant part:
‘‘A motion to strike shall be used whenever any party
wishes to contest . . . (1) the legal sufficiency of . . .
any one or more counts . . . to state a claim upon
which relief can be granted . . . .’’
   ‘‘The standard of review in an appeal challenging
a trial court’s granting of a motion to strike is well
established. A motion to strike challenges the legal suffi-
ciency of a pleading, and, consequently, requires no
factual findings by the trial court. As a result, our review
of the court’s ruling is plenary. . . . We take the facts
to be those alleged in the complaint that has been
stricken and we construe the complaint in the manner
most favorable to sustaining its legal sufficiency. . . .
Thus, [i]f facts provable in the complaint would support
a cause of action, the motion to strike must be denied.’’
(Internal quotation marks omitted.) Sempey v. Stam-
ford Hospital, 194 Conn. App. 505, 511, 221 A.3d 839
(2019).
   Next, we briefly discuss what constitutes common-
law wrongful discharge in violation of public policy.
Our Supreme Court has recognized ‘‘the principle that
public policy imposes some limits on unbridled discre-
tion to terminate the employment of someone hired at
will.’’ Sheets v. Teddy’s Frosted Foods, Inc., 179 Conn.
471, 476, 427 A.2d 385 (1980). In creating this public
policy exception to the at-will employment doctrine,
the court in Sheets stated that an employee may have
a cause of action when the employee alleges ‘‘a demon-
strably improper reason for dismissal, a reason whose
impropriety is derived from some important violation
of public policy.’’ (Emphasis omitted.) Id., 475.
  ‘‘Although the court in Sheets recognized a public
policy limitation on [this] doctrine in an effort to bal-
ance the competing interests of employers and employ-
ees . . . [it also] recognized the inherent vagueness of
the concept of public policy and the difficulty encoun-
tered when attempting to define precisely the contours
of the public policy exception. In evaluating claims,
[courts should] look to see whether the plaintiff has
. . . alleged that [her] discharge violated any explicit
statutory or constitutional provision . . . or whether
[she] alleged that [her] dismissal contravened any judi-
cially conceived notion of public policy. . . .
   ‘‘Our Supreme Court also repeatedly [has] under-
scored [that] adherence to the principle that the public
policy exception to the general rule allowing unfettered
termination of an at-will employment relationship is a
narrow one. . . . [C]ourts should not lightly intervene
to impair the exercise of managerial discretion or to
foment unwarranted litigation . . . . Consequently,
we have rejected claims of wrongful discharge that have
not been predicated upon an employer’s violation of an
important and clearly articulated public policy.’’ (Cita-
tion omitted; internal quotation marks omitted.) Mor-
rissey-Manter v. Saint Francis Hospital & Medical
Center, 166 Conn. App. 510, 531, 142 A.3d 363, cert.
denied, 323 Conn. 924, 149 A.3d 982 (2016).
   Additionally, the court in Sheets stated: ‘‘We need not
decide whether violation of a state statute is invariably
a prerequisite to the conclusion that a challenged dis-
charge violates public policy. Certainly when there is
a relevant state statute we should not ignore the state-
ment of public policy that it represents. For today, it
is enough to decide that an employee should not be
put to an election whether to risk criminal sanction or
to jeopardize [her] continued employment.’’ Sheets v.
Teddy’s Frosted Foods, Inc., supra, 179 Conn. 480.
  ‘‘[T]he [plaintiff] has the burden of pleading and prov-
ing that [her] dismissal occurred for a reason violating
public policy.’’ Morris v. Hartford Courant Co., 200
Conn. 676, 679, 513 A.2d 66 (1986). Further, a plaintiff
must prove the employer’s violation of public policy
under an objective standard. Fenner v. Hartford
Courant Co., 77 Conn. App. 185, 196–97, 822 A.2d
982 (2003).
   In the present case, like in cases such as Sheets and
Fenner, the plaintiff alleged in her original complaint
that she was placed in a situation where she was forced
to violate a statute or have her employment terminated.
See Sheets v. Teddy’s Frosted Foods, Inc., supra, 179
Conn. 480; Fenner v. Hartford Courant Co., supra, 77
Conn. App. 195. The plaintiff relies, in part, on the public
policy embodied in § 53a-157b (a), which states: ‘‘A
person is guilty of false statement when such person
(1) intentionally makes a false written statement that
such person does not believe to be true with the intent
to mislead a public servant in the performance of such
public servant’s official function, and (2) makes such
statement under oath or pursuant to a form bearing
notice, authorized by law, to the effect that false state-
ments made therein are punishable.’’ The plaintiff
argues that § 53a-157b outlines a general policy against
making false statements with the intent to deceive or
mislead.
   The defendant argues that the original complaint fails
to allege any affirmative conduct by the defendant that
satisfies the elements of § 53a-157b. It asserts that
because there was no allegation that Attorney Goff
asked the plaintiff to be the affiant, the plaintiff could
not have violated the statute merely by preparing the
affidavit. The defendant also contends that the original
complaint lacks any allegation that Attorney Goff or
any employee other than the plaintiff believed the state-
ments in the affidavit to be false. The defendant further
argues that § 53a-157b is inapplicable because count
one refers exclusively to the plaintiff’s alleged refusal
to notarize the affidavit. We are not persuaded by the
defendant’s arguments.
   ‘‘In Connecticut, we long have eschewed the notion
that pleadings should be read in a hypertechnical man-
ner. Rather, [t]he modern trend, which is followed in
Connecticut, is to construe pleadings broadly and realis-
tically, rather than narrowly and technically. . . .
[T]he complaint must be read in its entirety in such a
way as to give effect to the pleading with reference to
the general theory upon which it proceeded, and do
substantial justice between the parties. . . . Our read-
ing of pleadings in a manner that advances substantial
justice means that a pleading must be construed reason-
ably, to contain all that it fairly means, but carries with
it the related proposition that it must not be contorted
in such a way so as to strain the bounds of rational
comprehension.’’ (Internal quotation marks omitted.)
Deming v. Nationwide Mutual Ins. Co., 279 Conn. 745,
778, 905 A.2d 623 (2006).
   Here, contrary to the defendant’s assertion, the alle-
gations, when read as a whole, reasonably can be inter-
preted to allege that Attorney Goff knew that the state-
ments that she directed the plaintiff to include in the
affidavit were false. To reiterate, the original complaint
alleged that ‘‘Attorney Goff realized they had missed
the time to appeal an arbitrator’s decision on a case
and asked the plaintiff to prepare an affidavit stating
[that they had] never received the arbitrator’s decision,
which was not true.’’ This allegation reasonably may
be interpreted to allege that Attorney Goff knew that
she, in fact, had received the arbitrator’s decision and
did not file a timely appeal within the statutory appeal
period, and that she wanted the plaintiff to draft a false
affidavit that said otherwise.
   The defendant relies on the fact that the original
complaint does not name the affiant for whom the plain-
tiff was asked to prepare the affidavit. However, given
that the plaintiff alleged in the original complaint that
she was supervised in her employment by Attorney Goff
and that Attorney Goff repeatedly asked the plaintiff
about the status of the affidavit, it is reasonable to infer
from these allegations that Attorney Goff planned to
serve as the affiant and would have violated § 53a-157b
by signing an affidavit containing statements that she
knew to be false. These allegations also allege conduct
that is contrary to the public policy in the statute
because, by knowingly including in the affidavit state-
ments that the plaintiff also knew to be false, the plain-
tiff could have faced criminal exposure as an accessory
to the affiant’s violation of the statute. See General
Statutes § 53a-8 (a). Thus, the facts alleged in the origi-
nal complaint are sufficient to support a claim that the
defendant contravened the public policy outlined in
§ 53a-157b when it terminated the plaintiff’s employ-
ment for refusing to assist Attorney Goff in making
false statements to the court.
   We next turn to the plaintiff’s reliance on the public
policy embodied in § 3-94h. Section 3-94h provides in
relevant part: ‘‘A notary public shall not (1) perform
any official action with intent to deceive or defraud
. . . .’’ The plaintiff argues that the plain language of
the statute is ‘‘very broad.’’ She asserts that the allega-
tions in her original complaint fall under the statute
because the act of notarizing an affidavit that a notary
knows to contain false statements, which the affiant
intends to file with a judicial body, constitutes per-
forming an action with the intent to deceive or defraud.
The defendant, on the other hand, asserts that the Sheets
exception is narrow, and that a notary’s act of notarizing
an affidavit that she believes to be false does not objec-
tively violate § 3-94h.5
   The defendant relies on a 1991 amendment to the
statute, which, among other things, deleted a portion
of § 3-94h that stated that a notary shall not ‘‘notarize
any document that contains a statement known by such
notary to be false . . . .’’ Public Acts 1991, No. 91-110,
§ 4. The trial court also cited this amendment in the
memorandum of decision in which it struck count one.
The defendant asserts that this revision narrowed,
rather than broadened, the statute to limit a notary’s
liability for the content of the affidavit. To support its
argument, the defendant cites two passages from the
legislative history of the bill amending the statute. First,
Representative Douglas Mintz stated: ‘‘The bill also
eliminates a notary’s liability for the content of the
document so they will, under the law as it’s written,
[they] might actually have to read the document and
ask questions about it. That was never the intent of
notarizing, taking acknowledgments . . . .’’ 34 H.R.
Proc., Pt. 6, 1991 Sess., p. 2162, remarks of Representa-
tive Douglas Mintz. Second, Senator George Gunther
stated: ‘‘I think . . . the content of the things that they
notarize I don’t think [notaries] should be held responsi-
ble for that and this act takes care of that particular
area.’’ 34 S. Proc., Pt. 4, 1991 Sess., p. 1125, remarks of
Senator George Gunther.
  Additionally, the defendant cites General Statutes § 3-
94a (4), which states that a notary’s role is only to
perform acts such as ‘‘taking an acknowledgement,
administering an oath or affirmation, witnessing or
attesting a signature and completing a copy certifica-
tion.’’ ‘‘Attesting to the accuracy or truthfulness of the
content of an affidavit,’’ the defendant contends, ‘‘is not
within the notary’s purview of responsibilities.’’ Instead,
the defendant asserts that a notary could engage in
deception or fraud only as contemplated by the statute
by, for example, ‘‘[notarizing] a signature knowing that
the person signing was not the person identified as
the signer, or without having witnessed the signature
being made.’’
   We do not agree that the 1991 amendment narrowed
the statute in the way that the defendant posits. The
bill left intact the language of § 3-94h prohibiting notar-
ies from ‘‘perform[ing] any official action with intent
to deceive or defraud . . . .’’ (Emphasis added.) The
plain meaning of the phrase ‘‘any official action’’ is very
broad and would encompass the alleged action of the
plaintiff in preparing an affidavit that she knew to be
false. Inherent in this prohibition is a public policy
against notaries using their powers to knowingly assist
an affiant in lying to a court of law. Given the unambigu-
ous language of the statute, the defendant’s and the
trial court’s reliance on the legislative history of the
1991 amendment is misplaced. See General Statutes § 1-
2z; State v. Brown, 310 Conn. 693, 702, 80 A.3d 878
(2013) (‘‘[t]he test to determine ambiguity is whether
the statute, when read in context, is susceptible to more
than one reasonable interpretation’’ (internal quotation
marks omitted)). Nevertheless, even if considered, the
portions of the legislative history on which the defen-
dant relies do not undermine the plain meaning of the
statute. Under the plain language of the statute, the
actions alleged in the original complaint, if performed
by the plaintiff, would be considered deceitful.
  The statutory scheme governing notaries public sup-
ports this public policy. Section 3-94a (8) defines ‘‘[o]ffi-
cial misconduct’’ as ‘‘(A) a notary public’s performance
of an act prohibited by the general statutes or failure
to perform an act mandated by the general statutes, or
(B) a notary public’s performance of a notarial act in
a manner found to be negligent, illegal or against the
public interest.’’ (Emphasis added.) Furthermore, Gen-
eral Statutes § 3-94m (a) provides in relevant part: ‘‘The
Secretary [of the State] may deliver a written, official
warning and reprimand to a notary, or may revoke or
suspend a notary’s appointment, as a result of such
notary’s official misconduct . . . .’’ Thus, these stat-
utes place upon notaries an affirmative duty to act in
the public interest.
   Here, the original complaint not only alleged that the
plaintiff knew that the statements in the affidavit were
false, but also that she wrote the false statements on
Attorney Goff’s behalf by drafting the affidavit. This
scenario, therefore, is not one in which the plaintiff
would have needed to read the document or otherwise
go beyond her duties as a notary to discover that the
statements within a given document were false. Instead,
the statement at issue involved alleged falsehoods of
which she had personal knowledge. By notarizing the
affidavit that Attorney Goff asked her to prepare, the
plaintiff would have performed her notarial duties in a
matter that knowingly assisted the affiant in deceiving
the court. Notaries serve as public officials appointed
by the Secretary of the State. General Statutes § 3-94b
(a). Public policy discourages a notary from engaging
in the behavior alleged in the original complaint because
it would violate § 3-94h, and because doing so would
call into question the notary’s integrity as a public
official.
   When viewing the original complaint in the light most
favorable to the plaintiff, the alleged facts are sufficient
to support a finding that the plaintiff’s employment was
terminated because she refused to assist the defendant
in misleading the court and others involved in the sub-
ject litigation. Both §§ 3-94h and 53a-157b outline a pub-
lic policy against knowingly assisting an affiant in sub-
mitting false statements to a court. This situation is one
where, as in Sheets, the defendant allegedly punished
the plaintiff for her conduct as a good citizen. See Sheets
v. Teddy’s Frosted Foods, Inc., supra, 179 Conn. 477.
Accordingly, we conclude that the plaintiff sufficiently
pleaded facts that, if proven, would fall under the public
policy exception to the at-will employment doctrine.
   The judgment is reversed with respect to the striking
of count one of the plaintiff’s original complaint, and
the case is remanded for further proceedings on that
count consistent with this opinion; the judgment is
affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     We note that the plaintiff cited to subsections (a) (1) and (7) of General
Statutes (Rev. to 2017) § 46a-60 in her original complaint as support for her
allegations of pregnancy and gender discrimination in her termination of
employment on March 31, 2017. The legislature amended § 46a-60; see Public
Acts 2017, No. 17-118; effective October 1, 2017. Those amendments have
no bearing on the merits of this appeal. In the interest of simplicity, we
refer to the current revision of the statute.
   2
     We note that parties must file a notice of intent to appeal in two narrow
circumstances: ‘‘(1) [W]hen the deferred appeal is to be filed from a judgment
that not only disposes of an entire complaint, counterclaim or cross com-
plaint but also disposes of all the causes of action brought by or against a
party or parties so that that party or parties are not parties to any remaining
complaint, counterclaim or cross complaint; or (2) when the deferred appeal
is to be filed from a judgment that disposes of only part of a complaint,
counterclaim, or cross complaint but nevertheless disposes of all causes of
action in that pleading brought by or against a particular party or parties.’’
Practice Book § 61-5 (a). Neither of these circumstances existed when the
court granted the defendant’s motion to strike counts one and three. Thus,
the plaintiff did not have to file a notice of intent to appeal. Nevertheless,
the plaintiff’s appeal is properly before us because, as we note in footnote
3 of this opinion, it was taken from a final judgment issued on August 6, 2019.
   3
     After granting the defendant’s motion for summary judgment, the court
issued a judgment file, which states: ‘‘This action commenced by writ, sum-
mons and complaint, and claiming damages, came to this court on November
13, 2017, and thence to later dates when the parties appeared. The matter
thence came to later dates when the defendant . . . filed a motion to strike
on January 22, 2018.
   ‘‘The court, having heard argument, granted the defendant’s motion to
strike as to the first and third counts of the complaint on July 10, 2018.
   ‘‘The defendant thence filed a motion for summary judgment as to the
sole remaining count of the complaint on December 14, 2018. The court
granted said motion on August 6, 2019.
   ‘‘Whereupon, it is adjudged that judgment shall enter in favor of the
defendant.’’ This language can reasonably be interpreted to reflect that on
August 6, 2019, the court rendered a final judgment with respect to all of
the counts in favor of the defendant.
   4
     On September 4, 2019, the defendant filed a motion to dismiss the plain-
tiff’s appeal for lack of a final judgment. It argued that the plaintiff’s ‘‘failure
to move for judgment on count one of the original complaint after the court
struck the count and prior to filing the revised complaint constitutes a
waiver of the right to appeal the granting of the motion to strike.’’ The
defendant also asserted that no final judgment was rendered on the stricken
claim. The plaintiff filed an objection to the defendant’s motion to dismiss
in which she argued that she properly had waited to appeal from the court’s
decision granting the defendant’s motion to strike until there was a final
judgment, which did not occur until the court rendered summary judgment
in the defendant’s favor on the sole remaining count. This court denied the
defendant’s motion on October 16, 2019.
   In footnote 1 of its brief, the defendant invites this court to reconsider
the jurisdictional issue raised in the motion to dismiss, stating: ‘‘After the
plaintiff filed the instant appeal, the defendant moved to dismiss the appeal
on the basis that the court lacked jurisdiction. The defendant argued that
by filing an amended complaint . . . that dropped the [wrongful termina-
tion] claims entirely, the plaintiff failed to properly preserve her right to
appeal the court’s decision to strike such claim. In an order dated October
16, 2019, the Appellate Court denied the motion to dismiss. Given that
jurisdictional issues can be raised at any point, the defendant renews and
reincorporates the arguments set forth in its motion to dismiss. [Practice
Book] § 66-8.’’
   We are not persuaded to revisit the jurisdictional issue previously raised
by the defendant in its motion to dismiss.
   5
     The defendant also argues that § 3-94h does not apply because the origi-
nal complaint does not allege that the plaintiff was a notary public. Count one
of the original complaint states: ‘‘The defendant terminated the [plaintiff’s
employment] in retaliation for refusing to notarize a false affidavit.’’ This
statement is sufficient to support the inference that the plaintiff alleged that
she was a notary public.